ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_06_FR.txt.                                                                                                   613




                       Opinion dissidente de Mme la juge Donoghue

                 [Traduction]

                    D’accord avec la Cour pour son refus de rayer l’affaire du rôle général — En
                 désaccord sur les mesures conservatoires, qui débordent la compétence que confère
                 à la Cour l’article 60 de son Statut — Doutes sur le point de savoir si le Statut
                 donne à la Cour la faculté d’indiquer des mesures conservatoires incidemment à
                 une affaire dont elle est saisie au titre de l’article 60 — En tout état de cause, les
                 mesures indiquées ce jour débordent la compétence que la Cour tient de l’article 60
                 de son Statut pour statuer sur une contestation concernant l’interprétation d’un
                 arrêt rendu par elle — Crainte que l’ordonnance de ce jour ne dissuade à l’avenir
                 les Etats d’accepter la compétence de la Cour.


                                                 I. Introduction

                    1. Le Cambodge et la Thaïlande ont l’un et l’autre présenté devant la Cour
                 des éléments de preuve faisant état d’un conflit récent les opposant dans une
                 région où ils ont une frontière commune, qui comprend les environs du
                 temple de Préah Vihéar. Ces éléments de preuve font craindre des atteintes à
                 la vie et des dommages matériels, notamment à un temple important du point
                 de vue culturel. Cependant, ce conflit contemporain ne relève pas de la com-
                 pétence de la Cour. La compétence de celle‑ci se limite à l’interprétation des
                 termes d’un arrêt rendu par elle en 1962 (Temple de Préah Vihéar (Cambodge
                 c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962, p. 6 (ci‑après l’« arrêt de 1962 »)).
                    2. Il est clair que la Cour espère que les mesures qu’elle a indiquées ce jour
                 apaiseront une situation tendue et protégeront ainsi vies humaines et biens.
                 Pour louable qu’il soit, ce but ne saurait cependant occulter le fait que la
                 Cour n’avait pas compétence pour indiquer les mesures que prévoit l’ordon-
                 nance qu’elle a rendue aujourd’hui. Aussi ai‑je voté contre lesdites mesures.
                    3. J’éprouve des doutes quant à la validité d’une des prémisses essentielles
                 de l’ordonnance rendue aujourd’hui, à savoir que le Statut de la Cour lui
                 donne la faculté d’indiquer des mesures conservatoires incidemment à une
                 affaire en interprétation dont elle est saisie au titre de l’article 60. A supposer
                 même que cette prémisse soit valide, je crois que les mesures indiquées
                 aujourd’hui débordent la compétence de la Cour, qu’elle tient exclusivement
                 de l’article 60. Le pouvoir que cet article lui confère de statuer sur une
                 demande en interprétation en cas de « contestation » (en anglais « dispute »),
                 sur « le sens et la portée » d’un arrêt est plus restreint que la compétence
                 qu’elle tient de l’article 36 de statuer et de prescrire des remèdes lorsqu’elle
                 est saisie, dans une affaire contentieuse, de tel ou tel désaccord sur des faits
                 ou des points de droit pouvant être qualifié de « différend » (« dispute » éga-
                 lement en anglais). Le Cambodge a demandé à la Cour de clarifier l’arrêt
                 de 1962 sur trois points : le sens et la portée de l’expression « environs situés

                                                                                                    80




6 CIJ1023.indb 157                                                                                        18/06/13 10:38

                             demande en interprétation (op. diss. donoghue)                    614

                 en territoire cambodgien » ; la question de savoir si l’arrêt a ou non reconnu
                 avec force obligatoire la ligne tracée sur la carte de l’annexe I comme repré-
                 sentant la frontière entre les deux Etats ; enfin, la question de savoir si l’obli-
                 gation de retirer certaines catégories de personnel était de caractère continu
                 ou instantané (ordonnance, par. 31). La demande en indication de mesures
                 conservatoires relève d’une procédure incidente à la procédure circonscrite
                 et spécialisée que prévoit l’article 60. Le fait que la compétence que la Cour
                 tient de l’article 60 est limitée est important du point de vue de la procédure
                 dont il s’agit ici, qui relève de l’article 41, parce que les mesures conserva-
                 toires indiquées à l’issue d’une procédure incidente sont censées sauvegarder
                 des droits sur lesquels la Cour doit statuer au terme de l’instance principale.
                    4. Parmi les mesures indiquées aujourd’hui par la Cour figurent des
                 restrictions visant les forces armées des deux Parties qui sont applicables
                 dans des zones débordant celles en cause dans l’instance principale dont
                 la Cour est saisie au titre de l’article 60 ; la « zone démilitarisée provi-
                 soire » comprend en effet des secteurs appartenant indubitablement à
                 l’une des Parties, et comprend également le temple de Préah Vihéar
                 lui‑même, dont les deux Parties s’accordent à reconnaître qu’il appartient
                 au Cambodge. Je ne vois pas sur quelle base de compétence peut reposer
                 l’indication de mesures d’une portée aussi large, et la Cour est muette sur
                 ce point. L’ordonnance va plus loin que celle rendue en la seule affaire où
                 la Cour ait précédemment indiqué des mesures conservatoires incidem-
                 ment à une instance au titre de l’article 60, la Demande en interprétation
                 de l’arrêt du 31 mars 2004 en l’affaire Avena et autres ressortissants mexi-
                 cains (Mexique c. Etats‑Unis d’Amérique) (Mexique c. Etats‑Unis d’Amé‑
                 rique) (mesures conservatoires, ordonnance du 16 juillet 2008, C.I.J. Recueil
                 2008 (ci-après l’« affaire concernant l’interprétation de l’arrêt Avena »)) ;
                 elle va fort loin aussi comparée aux ordonnances en indication de mesures
                 conservatoires rendues par la Cour à l’issue de procédures incidentes à
                 des affaires contentieuses relatives à des différends frontaliers.
                    5. Dans une instance en interprétation, la Cour dispose d’un autre
                 moyen de sauvegarder les droits des parties jusqu’au prononcé de son
                 arrêt, auquel elle peut recourir sans dépasser les bornes de sa compétence.
                 En la présente espèce, au lieu d’indiquer des mesures conservatoires, elle
                 aurait en effet pu se prévaloir de la procédure simplifiée que prévoit son
                 Règlement pour l’examen des affaires relevant de l’article 60.


                                  II. Points d’accord avec l’ordonnance

                   6. Je commencerai par énumérer un certain nombre de points sur les-
                 quels je suis d’accord avec l’ordonnance :
                 — la possibilité d’invoquer l’article 60 du Statut n’est subordonnée à
                   aucune limite de temps ;
                 — la compétence de la Cour pour connaître de la demande en
                   interprétation de son arrêt de 1962 subsiste malgré l’expiration de la

                                                                                                 81




6 CIJ1023.indb 159                                                                                     18/06/13 10:38

                             demande en interprétation (op. diss. donoghue)                   615

                   période de validité de la déclaration faite par la Thaïlande en 1950
                   conformément au paragraphe 2 de l’article 36 du Statut ;
                 — il semble prima facie y avoir contestation quant au sens et à la portée
                   de l’arrêt de 1962 sur les trois points résumés au paragraphe 31 de
                   l’ordonnance.
                 J’ai donc voté pour le rejet de la demande de la Thaïlande tendant à la
                 radiation de la présente affaire du rôle général de la Cour.

                         III. Défaut de compétence de la Cour pour indiquer
                         les mesures conservatoires prévues par l’ordonnance

                        A. L’article 60 confère à la Cour une compétence plus limitée
                                      dans son champ que dans sa durée
                     7. J’examinerai tout d’abord la base de compétence sur laquelle repose
                 l’examen par la Cour de la demande en interprétation de l’arrêt de 1962.
                 L’article 60 du Statut est libellé comme suit : « L’arrêt est définitif et sans
                 appel. En cas de contestation sur le sens et la portée de l’arrêt, il appartient
                 à la Cour de l’interpréter à la demande de toute partie. » Dans une instance
                 introduite au titre de l’article 60, les parties n’ont pas à signifier à nouveau
                 leur acceptation de la compétence de la Cour. En effet, un Etat qui a accepté
                 la compétence de la Cour dans une affaire contentieuse accepte implicite-
                 ment sa compétence pour connaître d’une éventuelle demande en interpréta-
                 tion au titre de l’article 60. Cette acceptation implicite fournit à la Cour une
                 base de compétence pour interpréter un arrêt même si le titre de compétence
                 originel est devenu caduc et si, comme c’est le cas en la présente espèce, la
                 Cour ne peut s’appuyer sur aucune autre base de compétence pertinente.
                 L’article 60 ne fixant aucun délai, il semble que, une fois qu’il a accepté la
                 compétence de la Cour pour connaître d’une affaire contentieuse, un Etat
                 soit réputé avoir admis indéfiniment sa compétence pour interpréter un arrêt
                 portant sur cette affaire. L’Etat ne dispose d’aucun moyen de retirer son
                 acceptation de la compétence que la Cour tient de l’article 60, pour quelque
                 raison ou à quelque moment que ce soit. Ainsi, la compétence découlant de
                 l’article 60 a un caractère inhabituel d’irrévocabilité et de pérennité.
                     8. En revanche, comme je l’ai dit plus haut, la compétence que l­’article 60
                 confère à la Cour est spécialisée et limitée. En particulier, l­’article 60 donne
                 pouvoir à la Cour d’interpréter un arrêt, mais non de le faire appliquer ou
                 d’en contrôler l’application. L’article 60 « ne … permet pas [à la Cour] de
                 connaître de violations éventuelles de l’arrêt dont elle est priée de donner
                 une interprétation » (Demande en interprétation de l’arrêt du 31 mars 2004
                 en l’affaire Avena et autres ressortissants ­mexicains (Mexique c. Etats‑Unis
                 d’Amérique) (Mexique c. Etats‑Unis d’­Amérique), arrêt, C.I.J. Recueil 2009,
                 p. 20, par. 56). Comme l’avait relevé la Cour permanente de Justice inter-
                 nationale pour ce qui la concernait, la Cour, lorsqu’elle interprète un arrêt,
                 n’est pas fondée à examiner les faits p     ­ ostérieurs à celui‑ci. Loin de là,
                 « [l’]interprétation n’ajoute rien à la cause visée … et ne peut avoir effet obli­

                                                                                                82




6 CIJ1023.indb 161                                                                                    18/06/13 10:38

                             demande en interprétation (op. diss. donoghue)                      616

                 gatoire que dans les limites de la d   ­ écision de l’arrêt interprété » (Interpréta‑
                 tion des arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A
                 no 13, p. 21). La présente Cour a adopté la même position : « [l’]interpréta-
                 tion ne saurait en aucun cas dépasser les limites de l’arrêt » (Demande d’in‑
                 terprétation de l’arrêt du 20 novembre 1950 en l’affaire du droit d’asile
                 (Colombie c. Pérou), arrêt, C.I.J. Recueil 1950, p. 403). En l’instance prin-
                 cipale introduite au titre de l’article 60 dans la présente affaire, la Cour n’est
                 donc nullement fondée à appliquer l’arrêt de 1962 à la conduite actuelle de
                 l’une ou l’autre Partie ou à décider que cette conduite met en jeu la respon-
                 sabilité de l’Etat. Elle n’a pas le pouvoir d’imposer une solution aux Parties.
                 Il ne lui a­ ppartient pas non plus de fixer le tracé de la frontière ou de déci-
                 der de l’étendue de la souveraineté de l’une et l’autre Partie. Tout ce qu’elle
                 peut faire, c’est clarifier « le sens et la portée » de l’arrêt de 1962.
                    9. Le Règlement de la Cour reflète le fait qu’une procédure en interpré-
                 tation telle que la présente est étroitement circonscrite, comme le veut le
                 caractère « relativement sommaire et expéditif que sont censées avoir les
                 procédures en interprétation et revision » (Shabtai Rosenne, Interpretation,
                 Revision and other Recourse from International Judgments and Awards,
                 p. 183). Ainsi, l’article 98 du Règlement prévoit une seule tournée d’obser-
                 vations écrites, sauf si la Cour décide de fournir un supplément d’informa-
                 tion. En revanche, l’article 74 prévoit que, lorsqu’une demande en
                 indication de mesures conservatoires est introduite, elle doit faire l’objet
                 d’une procédure orale. Cette différence procédurale amène à se demander
                 s’il est logique d’indiquer des mesures conservatoires incidemment à une
                 instance introduite au titre de l’article 60 du Statut. Si, dans une telle ins-
                 tance, la Cour estime qu’il importe particulièrement de sauvegarder les
                 droits de l’une des parties ou des deux, elle peut le faire en accélérant la
                 procédure d’interprétation. Sauf circonstances inhabituelles, la Cour
                 devrait être à même de statuer sur une demande en interprétation au moins
                 aussi rapidement que sur une demande en indication de mesures conserva-
                 toires, étant donné qu’elle doit non seulement considérer des points de
                 droit, mais aussi examiner des éléments de preuve.

                          B. L’indication de mesures conservatoires dans une affaire
                         dont la Cour est saisie au titre de l’article 60 de son Statut :
                                la demande en interprétation de l’arrêt Avena
                    10. La présente instance m’offre pour la première fois l’occasion d’exa-
                 miner les rapports entre la procédure prévue à l’article 60 et celle prévue
                 à l’article 41, étant donné que je n’étais pas membre de la Cour lorsque
                 celle‑ci a examiné la demande en interprétation de l’arrêt en l’affaire Avena.
                 Comme je l’ai signalé plus haut, je doute que les rédacteurs du Statut
                 aient envisagé le recours à la procédure prévue à l’article 41 incidemment
                 à une instance en interprétation. Quoi qu’il en soit, le Statut n’interdit pas
                 l’indication de mesures conservatoires et la Cour a déjà rendu une ordon-
                 nance en indication de mesures conservatoires incidemment à l’interpréta-
                 tion de l’arrêt Avena.

                                                                                                   83




6 CIJ1023.indb 163                                                                                       18/06/13 10:38

                               demande en interprétation (op. diss. donoghue)                                617

                    11. En indiquant des mesures conservatoires dans le cadre de l’instance
                 en interprétation de l’arrêt Avena, la Cour semble avoir admis implicite-
                 ment qu’elle pouvait rendre une ordonnance en ce sens dans une affaire
                 dont elle était saisie au titre de l’article 60 1. Le défaut d’analyse sur ce
                 point est d’autant plus regrettable que, dans cette affaire — comme dans
                 la présente espèce —, le titre de compétence sur lequel la Cour s’était
                 fondée pour rendre l’arrêt à interpréter était devenu caduc avant l’intro-
                 duction de l’instance en interprétation au titre de l’article 60, si bien que
                 ledit article était la seule base de compétence qui puisse être invoquée
                 pour l’indication de mesures conservatoires.
                    12. Si l’on admet que la procédure prévue à l’article 41 peut être invo-
                 quée incidemment à une affaire dont la Cour est saisie au titre de l’ar-
                 ticle 60, les mesures conservatoires éventuellement indiquées doivent
                 satisfaire aux conditions qu’imposent à la fois l’article 60 et l’article 41. La
                 compétence que la Cour tient de l’article 60 se limite à statuer sur une
                 contestation concernant l’interprétation d’un arrêt, interprétation dont la
                 portée ne doit pas excéder celle de l’arrêt. Quant à l’article 41 (tel que la
                 Cour l’a interprété), il pose toute une série de conditions, dont la compé-
                 tence prima facie de la Cour pour connaître de l’instance principale, l’exis-
                 tence de circonstances présentant un caractère d’urgence, la présence d’un
                 risque de préjudice irréparable, la plausibilité des droits allégués et l’exis-
                 tence d’un lien entre ces droits et les mesures conservatoires demandées.
                    13. L’exigence d’un lien entre les mesures conservatoires et les droits
                 allégués dans l’instance principale découle du libellé de l’article 41, qui
                 précise que les mesures devant être prises à titre provisoire sont « conser-
                 vatoires du droit de chacun[e des parties] ». La Cour a à maintes reprises
                 affirmé que de telles mesures visent à sauvegarder les droits des parties
                 « en attendant la décision finale de la Cour » (Application de la convention
                 pour la prévention et la répression du crime de génocide (Bosnie‑Herzégo‑
                 vine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 230,
                 par. 452). Ainsi, « un lien doit … être établi entre les mesures conserva-
                 toires sollicitées et les droits qui font l’objet de l’instance pendante devant
                 la Cour sur le fond de l’affaire » (Questions concernant l’obligation de
                 poursuivre ou d’extrader (Belgique c. Sénégal), mesures conservatoires,
                 ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 151, par. 56). (Il sera
                 question plus loin de l’importance de ce lien dans le cas de mesures visant
                 à prévenir l’aggravation d’un différend.)

                    1 Il est possible que les astreintes formelles que comporte le prononcé d’une ordon-

                 nance en indication de mesures conservatoires aient nui à la clarté du raisonnement de
                 la Cour. De plus, en l’affaire concernant l’interprétation de l’arrêt Avena, le défendeur
                 contestait la compétence de la Cour pour indiquer des mesures conservatoires au motif
                 qu’il n’y avait pas, selon lui, contestation sur l’interprétation, ce qui le dispensait d’aborder
                 des questions plus larges touchant l’indication de mesures conservatoires incidemment
                 à une instance introduite au titre de l’article 60 (Demande en interprétation de l’arrêt du
                 31 mars 2004 en l’affaire Avena et autres ressortissants mexicains (Mexique c. Etats‑Unis
                 d’Amérique) (Mexique c. Etats‑Unis d’Amérique), mesures conservatoires, ordonnance du
                 16 juillet 2008, C.I.J. Recueil 2008, p. 319).

                                                                                                              84




6 CIJ1023.indb 165                                                                                                   18/06/13 10:38

                             demande en interprétation (op. diss. donoghue)                  618

                    14. Telles étaient donc les astreintes auxquelles la Cour était soumise
                 avec la demande en indication de mesures conservatoires. L’arrêt à inter-
                 préter prévoyait notamment que les Etats‑Unis devaient « assurer », un
                 réexamen et une revision véritables et effectifs des verdicts et peines concer-
                 nant les ressortissants mexicains dont la Cour avait jugé qu’ils avaient été
                 privés de leurs droits au bénéfice de la protection offerte par la convention
                 de Vienne sur les relations consulaires (Avena et autres ressortissants mexi‑
                 cains (Mexique c. Etats‑Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I),
                 p. 73, par. 153, point 11). Selon le Mexique, les parties n’étaient pas d’ac-
                 cord sur l’interprétation de cette obligation. Les Etats‑Unis soutenaient
                 que la Cour n’avait pas compétence pour connaître de la demande en
                 interprétation dès lors qu’ils estimaient être en accord avec le Mexique sur
                 l’interprétation de ladite obligation, même si leurs efforts « n’a[vaient] pas
                 été couronnés de succès » (Demande en interprétation de l’arrêt du
                 31 mars 2004 en l’affaire Avena et autres ressortissants mexicains (Mexique
                 c. Etats‑Unis d’Amérique) (Mexique c. Etats‑Unis d’Amérique), mesures
                 conservatoires, ordonnance du 16 juillet 2008, C.I.J. Recueil 2008, p. 320,
                 par. 36). Dans son ordonnance en indication de mesures conservatoires, la
                 Cour avait conclu à l’existence d’une contestation, conclusion qu’elle n’a
                 toutefois pas retenue au titre de l’article 60 (Demande en interprétation de
                 l’arrêt du 31 mars 2004 en l’affaire Avena et autres ressortissants mexicains
                 (Mexique c. Etats‑Unis d’Amérique) (Mexique c. Etats‑Unis d’Amérique),
                 arrêt, C.I.J. Recueil 2009).
                    15. Pour les besoins seulement de la présente analyse, je retiendrai l’hy-
                 pothèse que la Cour avait eu raison de conclure en 2008 qu’il existait une
                 contestation opposant le Mexique aux Etats‑Unis, afin d’examiner d’autres
                 aspects de l’ordonnance de 2008 en indication de mesures conservatoires.
                 Cette hypothèse étant posée, je peux voir comment la Cour a rendu son
                 ordonnance de 2008 en satisfaisant aux conditions que lui imposaient les
                 articles 60 et 41 de son Statut. La portée de l’ordonnance en indication de
                 mesures conservatoires n’excédait pas celle de l’arrêt à interpréter. En fait,
                 elle en reprenait largement les termes. La Cour a rejeté la prétention des
                 Etats‑Unis selon laquelle les mesures conservatoires débordaient le cadre
                 de l’instance en interprétation, notant que le Mexique lui demandait de
                 fournir des éclaircissements sur le sens et la portée du point du dispositif
                 de l’arrêt énonçant une obligation de « réexamen et [de] revision » et, « par-
                 tant, des droits que le Mexique ou ses ressortissants t[enaient] du point
                 [considéré] » (Demande en interprétation de l’arrêt du 31 mars 2004 en l’af‑
                 faire Avena et autres ressortissants mexicains (Mexique c. Etats‑Unis
                 d’Amérique) (Mexique c. Etats‑Unis d’Amérique), mesures conservatoires,
                 ordonnance du 16 juillet 2008, C.I.J. Recueil 2008, p. 328, par. 63). Quant
                 à la condition découlant de l’article 41 qu’il existe, s’il est établi qu’il y a
                 contestation, un lien entre les dispositions à interpréter et les mesures
                 conservatoires demandées, elle n’avait pas échappé à la Cour : si une exé-
                 cution avait eu lieu avant qu’elle ne rende son arrêt sur la demande en
                 interprétation, il lui aurait été impossible de prescrire l’adoption de la solu-
                 tion à laquelle tendait la demande en interprétation (ibid., p. 330, par. 72).

                                                                                              85




6 CIJ1023.indb 167                                                                                  18/06/13 10:38

                             demande en interprétation (op. diss. donoghue)                   619

                    16. L’ordonnance que la Cour a rendue aujourd’hui s’écarte davantage
                 de l’arrêt à interpréter que l’ordonnance en indication de mesures conser-
                 vatoires rendue en l’affaire concernant l’interprétation de l’arrêt Avena. La
                 Cour a aujourd’hui indiqué des mesures contraignantes qui ne trouvent pas
                 leur source dans l’arrêt de 1962 et débordent le cadre de l’instance en inter-
                 prétation. De plus, dans son ordonnance d’aujourd’hui, la Cour, bien
                 qu’elle ait considéré qu’il devait exister un lien entre les droits allégués dans
                 l’affaire pendante sur le fond et les mesures conservatoires demandées, a
                 indiqué des mesures dont la portée ne se limite pas à la sauvegarde des
                 droits en cause dans l’affaire dont elle est saisie au titre de l’article 60.
                 Considéré au regard des interprétations concurrentes que les Parties ont
                 avancées de l’arrêt de 1962, le croquis joint à l’ordonnance (p. 553) montre
                 bien que la Cour est allée trop loin. Dès lors qu’il n’y a pas contestation
                 quant à la souveraineté sur le temple de Préah Vihéar, il n’existe aucun
                 « droit » sur ce temple qu’il importerait de sauvegarder en attendant que la
                 Cour rende son arrêt dans l’affaire dont elle est saisie au titre de l’article 60.
                 La même observation vaut pour les secteurs du territoire de chacune des
                 Parties qui sont englobés dans la « zone démilitarisée provisoire » définie
                 par la Cour, puisque ces secteurs ne sont pas en cause dans l’affaire dont
                 la Cour est saisie au titre de l’article 60. La Cour n’en a pas moins indiqué,
                 sans donner d’explication, des mesures qui s’y appliquent.

                         C. Comparaison avec les mesures conservatoires indiquées
                            dans des affaires relatives à des différends frontaliers
                         portées devant la Cour au titre de l’article 36 de son Statut
                    17. Dans l’ordonnance qu’elle a rendue aujourd’hui, la Cour se réfère
                 à des ordonnances en indication de mesures conservatoires qu’elle a ren-
                 dues dans des affaires relatives à des différends frontaliers portées devant
                 elle au titre de l’article 36 de son Statut. Elle indique ensuite une série de
                 mesures qui ressemblent à celles prévues dans ces ordonnances anté-
                 rieures, sans se préoccuper des différences procédurales notables qui dis-
                 tinguent la présente espèce des affaires auxquelles elle fait référence. De
                 plus, en rendant son ordonnance de ce jour, la Cour a reculé les limites
                 que sa jurisprudence assigne aux mesures conservatoires, d’une part en y
                 indiquant des mesures applicables à des parties de territoire non contes-
                 tées, et d’autre part en s’écartant de sa conception antérieure des mesures
                 visant à prévenir l’aggravation d’un différend.
                    18. Il est instructif de comparer la compétence exercée par la Cour dans
                 la présente affaire à la compétence qu’elle a exercée en l’une des affaires
                 auxquelles elle fait référence (Frontière terrestre et maritime entre le Came‑
                 roun et le Nigéria (Cameroun c. Nigéria), mesures conservatoires, ordon‑
                 nance du 15 mars 1996, C.I.J. Recueil 1996 (I)). Dans cette affaire, la Cour
                 tenait sa compétence du fait que l’une et l’autre partie avaient fait une
                 déclaration conformément au paragraphe 2 de l’article 36 du Statut. Le
                 demandeur attendait de la Cour qu’elle règle un différend concernant la
                 souveraineté et statue sur le tracé de la frontière. Il alléguait des violations

                                                                                                86




6 CIJ1023.indb 169                                                                                    18/06/13 10:38

                             demande en interprétation (op. diss. donoghue)                  620

                 du droit international et prétendait que la responsabilité internationale du
                 défendeur était engagée, par exemple parce qu’il n’avait pas respecté la
                 souveraineté du demandeur, notamment en occupant militairement une
                 région. Lorsqu’elle en est venue à examiner l’affaire au fond, la Cour a
                 donc défini le tracé de la frontière, statué sur la souveraineté et prescrit des
                 solutions qui comprenaient le retrait par chacune des parties des troupes
                 stationnées par elle dans les zones que la Cour avait jugées relever de la
                 souveraineté de l’autre partie (Frontière terrestre et maritime entre le
                 Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (interve‑
                 nant)), arrêt, C.I.J. Recueil 2002, p. 454‑458, par. 325).
                    19. En revanche, dans l’affaire portée aujourd’hui devant la Cour, le
                 conflit actuel entre les Parties peut certes avoir fourni matière à l’introduc-
                 tion d’une instance au titre de l’article 60, mais la Cour n’a, à mon sens,
                 pas compétence pour connaître de ce conflit. Elle n’a pas compétence pour
                 définir le tracé de la frontière, statuer sur la souveraineté, trancher sur la
                 responsabilité de l’Etat, ordonner des mouvements de troupes ou prescrire
                 quelque autre remède. Sa compétence se limite à régler, en répondant à des
                 questions juridiques, un différend — une contestation — portant sur trois
                 aspects du sens et de la portée d’un arrêt remontant à 1962, « dans les
                 limites de la décision de l’arrêt » (Interprétation des arrêts nos 7 et 8 (usine
                 de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13, p. 21).
                    20. Tout comme dans l’affaire Cameroun c. Nigéria, c’est d’une décla-
                 ration faite par la Thaïlande en 1950 que celle‑ci acceptait sans restriction
                 la compétence de la Cour pour connaître d’une affaire contentieuse. Une
                 telle déclaration confère à la Cour le pouvoir non seulement d’interpréter
                 le droit, mais de l’appliquer, de statuer sur des questions touchant la res-
                 ponsabilité de l’Etat et de prescrire des remèdes, y compris par la voie
                 d’ordonnances contraignantes visant la conduite des parties. Or, pour les
                 Parties à la présente affaire, le titre de compétence a cessé d’exister car la
                 Thaïlande, à l’expiration de la période de validité de sa déclaration
                 de 1950, ne l’a pas reconduite. Même si son applicabilité n’est pas assortie
                 d’un délai, l’article 60 ne saurait ressusciter une déclaration devenue
                 caduque. La différence entre les pouvoirs qui sont ceux de la Cour dans
                 une affaire contentieuse et ceux dont elle dispose quand sa compétence
                 repose exclusivement sur l’article 60 est loin d’être négligeable, et vouloir
                 en tenir compte n’est pas simplement affaire de formalisme. Bien loin de
                 là, et précisément parce que la compétence que lui confère l’article 60 per-
                 dure indéfiniment, la Cour doit s’attacher à analyser la compétence qui
                 est la sienne dans une affaire d’interprétation lorsqu’elle tient cette com-
                 pétence uniquement de l’acceptation implicite découlant de l’article 60.
                    21. En ne prêtant pas attention aux limites que lui impose le titre de
                 compétence, la Cour s’écarte de sa position antérieure : son pouvoir d’in-
                 diquer des mesures conservatoires en vertu de l’article 41 est limité par les
                 bornes de compétence en l’affaire principale. En l’affaire du Génocide (Bos‑
                 nie c. Serbie et Monténégro), la Cour a limité les mesures conservatoires
                 à celles relevant du champ d’application de la convention sur le génocide,
                 qui constituait la seule base de sa compétence prima facie :

                                                                                              87




6 CIJ1023.indb 171                                                                                  18/06/13 10:38

                            demande en interprétation (op. diss. donoghue)                  621

                        « [L]a Cour, après avoir établi qu’il existe une base sur laquelle sa
                     compétence pourrait être fondée, ne devrait pas indiquer de mesures
                     tendant à protéger des droits contestés autres que ceux qui pourraient
                     en définitive constituer la base d’un arrêt rendu dans l’exercice de cette
                     compétence ; considérant que, par voie de conséquence, la Cour se
                     limitera, dans son examen des mesures demandées, et des motifs mis
                     en avant pour justifier ces demandes, à prendre en considération ceux
                     qui entrent dans le champ d’application de la convention sur le géno-
                     cide. » (Application de la convention pour la prévention et la répression
                     du crime de génocide (Bosnie‑Herzégovine c. Yougoslavie (Serbie et
                     Monténégro)), mesures conservatoires, ordonnance du 8 avril 1993,
                     C.I.J. Recueil 1993, p. 19, par. 35 ; voir également l’affaire relative à la
                     Sentence arbitrale du 31 juillet 1989 (Guinée‑Bissau c. Sénégal), mesures
                     conservatoires, ordonnance du 2 mars 1990, C.I.J. Recueil 1990, p. 70,
                     par. 26, où la Cour a rejeté une demande en indication de mesures
                     conservatoires au motif que « les droits allégués dont il [était] demandé
                     qu’ils fassent l’objet de mesures conservatoires n’[étaient] pas l’objet de
                     l’instance pendante devant la Cour sur le fond ».)
                 Comme le pouvoir que la Cour pouvait exercer pour indiquer des mesures
                 conservatoires en l’affaire du Génocide était limité par le titre de compé-
                 tence en l’affaire principale, le pouvoir dont elle dispose pour indiquer des
                 mesures conservatoires en la présente espèce ne saurait excéder les limites
                 de sa compétence en l’instance principale, qu’elle tient de l’article 60 de
                 son Statut.
                    22. La Cour aurait pu limiter les mesures indiquées dans l’ordonnance
                 qu’elle a rendue ce jour en fonction de sa compétence restreinte, comme elle
                 l’a fait dans son ordonnance en l’affaire concernant l’interprétation de l’ar-
                 rêt Avena. Une ordonnance respectant les limites de l’arrêt de 1962 et indi-
                 quant des mesures se rapportant aux points contestés dans la demande en
                 interprétation aurait été plus défendable. La Cour a toutefois choisi la
                 démarche opposée, allant plus loin que dans ses ordonnances les plus
                 récentes en indication de mesures conservatoires en des affaires relatives à
                 des différends frontaliers portés devant elle au titre de l’article 36 de son
                 Statut. Le contraste ressort clairement d’une comparaison avec la dernière
                 en date de ces ordonnances, rendue en l’affaire Costa Rica c. Nicaragua
                 (Certaines activités menées par le Nicaragua dans la région frontalière (Costa
                 Rica c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J
                 Recueil 2011 (I)). Dans cette affaire, la Cour s’est bornée à indiquer des
                 mesures conservatoires applicables à « la zone litigieuse », et non à d’autres
                 parties de territoire comme elle l’a fait aujourd’hui.
                    23. L’ordonnance rendue ce jour prévoit aussi des mesures de « non‑­
                 aggravation » qui, si elles sont classiques dans leur énoncé, soulèvent des
                 questions nouvelles du fait qu’elles sont prescrites dans une affaire dont la
                 Cour est saisie au titre de l’article 60 (le dispositif de l’ordonnance de 2008
                 en l’affaire concernant l’interprétation de l’arrêt Avena ne comporte
                 aucun point prévoyant de telles mesures).

                                                                                              88




6 CIJ1023.indb 173                                                                                  18/06/13 10:38

                               demande en interprétation (op. diss. donoghue)                                622

                    24. Le Cambodge a fondé sa demande en indication de mesures de
                 non‑aggravation sur son appréciation de la situation sur le terrain dans la
                 région frontalière, faisant état de la précarité du cessez‑le‑feu et du risque
                 de nouveaux incidents. Or la Cour, retenant cette demande, a indiqué une
                 mesure applicable aux deux Parties, leur enjoignant de « s’abstenir de tout
                 acte qui risquerait d’aggraver ou d’étendre le différend dont la Cour est
                 saisie ou d’en rendre la solution plus difficile » (ordonnance, par. 69,
                 point B 4)). Pour justifier cette mesure, la Cour, suivant en cela le Cam-
                 bodge, fait référence à des affaires antérieures dont elle était saisie au titre
                 de l’article 36 de son Statut, dans lesquelles le conflit qui motivait l’indi-
                 cation de mesures conservatoires présentait des similitudes avec celui sur-
                 venu dans une région où les deux Parties ont une frontière commune.
                 Ainsi, la mesure de non‑aggravation prescrite aujourd’hui a pour objet
                 d’éviter l’aggravation non pas de la contestation sur laquelle la Cour doit
                 statuer, qui porte sur l’interprétation de l’arrêt, mais du conflit sous‑jacent,
                 auquel la compétence de la Cour ne s’étend aucunement. Qui plus est, la
                 Cour, aujourd’hui, n’indique en rien en quoi la mesure de non‑aggrava-
                 tion est liée aux droits allégués dans l’instance principale, à la différence
                 de ce qu’elle a fait dans la dernière de ses ordonnances en indication de
                 mesures conservatoires, en l’affaire Costa Rica c. Nicaragua (Certaines
                 activités menées par le Nicaragua dans la région frontalière (Costa Rica
                 c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J.
                 Recueil 2011 (I), p. 21, par. 62). Il en résulte que la mesure de non‑aggra-
                 vation indiquée aujourd’hui semble éloigner encore davantage l’ordon-
                 nance de l’objet de la contestation étroitement circonscrite qui relève de la
                 compétence conférée à la Cour par l’article 60 de son Statut 2.
                    25. Il y a de bonnes raisons pour que des mesures de non‑aggravation
                 figurent dans une ordonnance en indication de mesures conservatoires ren-
                 due dans le cadre d’une affaire relative à un différend porté devant la Cour
                 au titre de l’article 36. Le souci d’empêcher l’aggravation du différend ne
                 s’exprime pas seulement dans le point du dispositif des ordonnances en indi-
                 cation de mesures conservatoires consacré aux mesures de non‑aggravation.
                 Ce souci peut aussi motiver l’indication dans une ordonnance d’autres
                 mesures, même si celles‑ci ont un lien moins net avec le différend pendant
                 devant la Cour. Ainsi, dans une affaire relevant de l’article 36 qui porte sur
                 une région où la souveraineté est contestée, la notion de non‑aggravation, si
                 des vies sont en danger, légitime l’extension de l’applicabilité des mesures
                 conservatoires à des zones hors du périmètre du territoire contesté, même si
                 le lien entre ces mesures et le différend territorial est atténué.

                    2 Il a été avancé que l’article 41 du Statut, qui dispose que la Cour a le pouvoir d’indiquer

                 des mesures conservatoires « si elle estime que les circonstances l’exigent », permettait l’indi-
                 cation de mesures conservatoires ayant un objet autre que la préservation des droits allégués
                 dans l’affaire pendante devant la Cour (Usines de pâte à papier sur le fleuve Uruguay (Argentine
                 c. Uruguay), mesures conservatoires, ordonnance du 23 janvier 2007, C.I.J. Recueil 2007 (I) ;
                 déclaration du juge Buergenthal, p. 24‑25, par. 11). La Cour n’ayant pas adopté ce point
                 de vue, il est peu probable que la mesure de non‑aggravation qu’elle a indiquée aujourd’hui
                 trouve sa justification dans pareille interprétation de l’article 41.

                                                                                                              89




6 CIJ1023.indb 175                                                                                                   18/06/13 10:38

                            demande en interprétation (op. diss. donoghue)                623

                    26. Troublée par le fait que la Cour a étendu l’applicabilité des mesures
                 qu’elle a indiquées aujourd’hui à des zones autres que celles faisant l’objet
                 de la demande en interprétation de l’arrêt, je me suis demandé si, dans la
                 même veine que dans les affaires que je viens de mentionner, le souci de
                 non‑aggravation pouvait être considéré comme justifiant l’applicabilité à
                 de telles zones des mesures indiquées ce jour. Toutefois, étant parvenue à
                 la conclusion que la compétence de la Cour en la présente espèce se limi-
                 tait à statuer sur une contestation concernant l’interprétation de l’arrêt
                 de 1962, je ne vois pas comment le souci de non‑aggravation pourrait
                 justifier l’indication de mesures qui débordent l’objet de cette contesta-
                 tion. Autrement dit, la conduite des Parties dans la région frontalière ne
                 peut pas, à mon sens, « aggraver » la contestation étroitement circonscrite
                 concernant le sens et la portée des termes d’un arrêt. Je ne vois donc pas
                 en quoi peut consister la base de compétence sur laquelle repose la déci-
                 sion de faire figurer dans l’ordonnance rendue aujourd’hui la clause clas-
                 sique de non‑aggravation, et je ne vois pas non plus comment le souci de
                 prévenir l’aggravation du différend pourrait expliquer la décision prise
                 par la Cour d’étendre l’applicabilité des mesures qu’elle vient d’indiquer à
                 des zones autres que celles faisant l’objet d’une contestation sur une ques-
                 tion d’interprétation portée devant elle au titre de l’article 60.


                                              IV. Conclusion

                    27. La base de compétence que la Cour aurait pu invoquer pour s’inté-
                 resser au conflit qui oppose les Parties dans la région frontalière a cessé
                 d’exister à l’expiration de la période de validité de la déclaration que la
                 Thaïlande avait faite en 1950 et qu’elle n’a pas renouvelée par la suite. La
                 Cour a ainsi cessé d’avoir compétence à l’égard des Parties pour donner
                 de nouvelles interprétations du droit international, statuer sur le tracé de
                 la frontière, trancher des questions de souveraineté, se prononcer sur la
                 responsabilité de l’Etat ou enjoindre aux Parties de se conduire de telle ou
                 telle manière. Lorsque la Cour en viendra au fond de l’instance dont elle
                 est saisie au titre de l’article 60, elle n’aura que le pouvoir de dire aux
                 Parties quel est le sens de son arrêt de 1962. Néanmoins, en amalgamant
                 l’article 41 et l’article 60, et en indiquant des mesures qui n’entrent pas
                 dans le champ de l’arrêt de 1962 et ne sont pas liées à l’instance en inter-
                 prétation introduite au titre de l’article 60, la Cour a rendu aujourd’hui
                 une ordonnance contraignante qui, entre autres choses, limite les mouve-
                 ments des forces armées des deux Etats, y compris dans des zones sur
                 lesquelles leur souveraineté est incontestable. A supposer même que l’in-
                 dication de mesures conservatoires puisse avoir sa place dans des ins-
                 tances en interprétation, j’estime que la Cour a aujourd’hui indiqué des
                 mesures conservatoires qui débordent les limites de sa compétence.
                    28. Les critiques des règles d’acceptation dont dépend la compétence
                 de la Cour se réjouiront sans doute de ce que, en associant l’exercice de la
                 compétence pérenne découlant de l’article 60 de son Statut à l’indication

                                                                                           90




6 CIJ1023.indb 177                                                                               18/06/13 10:38

                            demande en interprétation (op. diss. donoghue)              624

                 de mesures conservatoires contraignantes, la Cour se soit dotée d’un nou-
                 veau moyen de protéger les vies humaines et les biens. Pour ma part,
                 cependant, je crains que l’ordonnance rendue ce jour, au lieu d’accroître
                 la contribution que la Cour peut apporter au règlement pacifique des dif-
                 férends, ne dissuade les Etats de consentir à sa compétence, même dans
                 une mesure limitée, par exemple en concluant des accords spéciaux, en
                 souscrivant à des clauses compromissoires ou en faisant des déclarations
                 assorties de certaines réserves. Si les Etats n’ont pas la certitude que la
                 Cour respectera les limites de sa compétence, ils seront sans doute peu
                 enclins à s’y soumettre.

                                                           (Signé) Joan E. Donoghue.




                                                                                         91




6 CIJ1023.indb 179                                                                             18/06/13 10:38

